DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2015/0121793 (hereinafter “Segaert”), and, alternatively, further in view of United States Patent Application Publication No. US 2017/0210109 (hereinafter “Naeyaert”).Regarding claims 11-13 	Segaert teaches a panel for forming a floor covering, wherein the panel (floor tile having a core layer) comprises at least two layers of thermoplastic material (a first layer of thermoplastic material and a second layer of thermoplastic material), where these two layers enclose a glass fiber layer (a superimposed sheet containing at least 50 wt% of glass fibers) (abstract).  Segaert teaches the glass fiber layer (superimposed sheet) 12 is sandwiched between, and at least partly impregnated by the two layers of thermoplastic material (the first layer of thermoplastic material and the second layer of thermoplastic material) 9A, 9B (Figure 2; and paragraphs [0012] and [0045]). 	Segaert teaches the glass fiber layer 12 embedded within the thermoplastic material layers provides better dimensional stability of the panels (paragraphs [0010] and [0013]).   	Segaert does not explicitly teach the glass fiber layer 12 includes: a plurality of adjacent sheets; comprise at least two structurally analogous sheets; or consists of two sheets.   	POSITION 1:  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide an additional glass fiber layer embedded within the thermoplastic material layers, since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP § 2144.04(VI)(B).	POSITION 2:  In the alternative, Naeyaert teaches a floor covering product comprising thermoplastic films sandwiching a substrate comprising a glass fiber fleece reinforcement material, wherein the reinforcement layer may be included in one or more local layers (paragraphs [0006], [0007], [0011], and [0012]; and claim 48).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the glass fiber layer 12 with a plurality of local glass fiber layers 12 to improve the reinforcement capability of the glass fiber fleece reinforcement layer.  The plurality of local glass fiber layers reads on the limitations for the plurality of adjacent superimposed sheets requiring: a plurality of adjacent sheets; comprise at least two structurally analogous sheets; or consists of two sheets.Regarding claim 14 	In addition, Segaert teaches the glass fiber layer 12 is a glass fiber fleece (paragraph [0010]).Regarding claim 15 	In addition, Segaert teaches the panel further successively comprises a printed decor film 7 located on the core layer (9A, 12, 12, 9B), and a wear layer 6 on the printed film 7 (paragraphs [0051] – [0053], and [0075]; and Figure 2).   	Segaert also teaches a lacquer layer comprising PU can be applied as the uppermost layer of the panel (paragraph [0032]), which corresponds to a PU layer on the wear layer 6.
Response to Arguments
Applicant's arguments filed 13 July 2022 have been fully considered but they are not persuasive.  	The applicant argued Segaert does not teach a plurality of superimposed sheets, with each of the sheets containing at least 50 wt% of glass fibers.  The examiner respectfully disagrees and contends that Segaert teaches a glass fiber layer, which corresponds to: (1) a sheet containing more than 50 wt% of glass fibers; and (2) a sheet which is superimposed with the adjacent layers disclosed by Segaert.  The examiner then relies upon two separate positions in showing that it would have been obvious to modify the panel of Segaert to arrive at the claimed invention, which met the plurality of adjacent superimposed sheet limitation found lacking from Segaert. 	The applicant argued the claimed invention does not involve a mere duplication of a layer, but instead is directed to the implementation of a plurality of adjacent superimposed sheets that are sandwiched between and at least partly impregnated by the first layer and the second layer.  The applicant concluded the claimed invention provides new, unobvious, and unexpected results such as those described in the instant specification, including the unexpected advantage of having no air bubbles having a size that would damage their quality.  The examiner respectfully submits that the applicant has failed in providing persuasive reasoning showing how the lack of air bubbles having a size which would damage their quality is a feature which is unexpected when compared to the prior art.  It is reasonable to expect due to the fact that Segaert does not disclose an issue of quality exists in their flooring panel due to the presence of air bubbles, the allegedly unexpected result of having no air bubbles having a size that would damage their quality can be considered to not be present in the flooring panel from Segaert.  As is noted in the rejection of record, the glass fiber layer is recognized as a layer which provides dimensional stability to the panel.  Therefore, the examiner has taken the position that the mere duplication of such a layer would have been within the scope of ordinary skill for such a purpose. 	The applicant argued Naeyaert does not disclose the sheets contain at least 50 wt% of glass fibers and a plurality of adjacent superimposed sheets are at least partly impregnated by the first and second layer.  These arguments are directed against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Moreover, Naeyaert teaches (paragraph [0018]) the formation of the substrate includes the stacking and thermal lamination of layers, which corresponds to superimposed sheets, such as the layers highlighted in the rejection of record. 	The applicant argued the phrase “one or more local layers in the form of a fiber mat…” describes a local layer, in case there is one, or describes each of the local layers, in the case there are more than one.  The examiner respectfully disagrees and contends the one or more local layers being in the form of a mat, etc. conveys the structure of the one or more “local layer”, where a single layer is in the form of a mat and a plurality of local layers describes a mat which includes a plurality of layers, where each layer is considered a local layer.  Furthermore, while it is noted Figures 1 and 2 only illustrates a single local layer of a glass fiber fleece, this does not disparage Naeyaert’s disclosure of the local layer having more than one layer.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. MPEP §2123. 	The applicant argued that the type of structure used in Naeyaert is like other prior art structures, where fibers are in two separate layers which are spaced apart and not superimposed.  It is respectfully submitted this argument merely amounts to speculation and provides no evidence, objective or otherwise, that the one or more local layers of Naeyaert must have the structure illustrated in a completely different reference.  However, for the sake of argument, elements 19 appears include superimposed portions relative to elements 20 in Figure 1 from EP 2 615 221.  It is noted the definition of superimposed from merriam-webster.com is to place or lay over or above something.  This definition results in a structure for the product of the claims which is rendered obvious by the prior art for at least the reasons noted above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783